Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP 56-102393), an English abstract and computer translation (CT) have been provided, in view of Kizaki (US 2019/0211470) and Hoshikawa et al (US 2018/0251908) and Geffcken et al (US 2,781,411) .
Referring to claim 1, Nomura teaches a crucible 3, comprising: a bottom part 1 and a tubular part 2, which reads on a constant diameter portion, comprising platinum as a main ingredient; the tubular part connected to the bottom part; and an annular thick part 5 connecting adjacent segments at a weld connection point 4, which reads on a reinforcing belt material provided on an outer periphery of a constant diameter portion of the crucible. (See abstract; CT1 pg 1-2 and Fig 1(a)-(c), 2(a)-(b) and Fig 3 shows Pt tape 5 to reinforce adjacent segments of the crucible and the Pt tape increases the thickness at the weld connecting portions). Nomura teaches reinforcing a welding part of a container by forge welding a Pt tape to the welding part (See Abstract).
Nomura does not explicitly teach the crucible has an upper portion having a thickness that is smaller than a thickness of a lower portion of the crucible, and the upper portion of the crucible is the constant diameter portion.
In a crucible for crystal growth, Kizaki teaches a crucible 14 comprising a tubular part 2, which reads on a constant diameter portion, on a bottom part 1, and the side of the bottom part may have a thickness greater than a segment of the tubular part, which leads to improved strength on a lower region of the crucible which easily deformable, thereby the crucible is less prone to cracking (Fig 4; [0016]-[0030]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nomura by having an upper portion having a thickness that is smaller than a thickness of a lower portion of the crucible, as taught by Kizaki, to improve the strength on a lower region of the crucible which easily deformable, thereby the crucible is less prone to cracking.
	The combination of Nomura and Kizaki does not explicitly teach the crucible is a crucible for growing a gallium oxide single crystal by the VB method. The combination of Nomura and Kizaki teaches a crucible comprising platinum as a main ingredient, and used in a vertical Bridgman method (Kizaki Abstract, [0002], [0021]).
In a crucible apparatus, Hoshikawa et al teaches a crucible formed of a Pt-Rh (platinum-rhodium) alloy having a Rh content from 10 to 30 wt% for growing a gallium oxide single crystal by the VB method in an oxidative atmosphere ([0004]-[0018], [0007], [0038], [0080]). Hoshikawa et al also teaches a crucible formed of platinum with a thickness of 0.5 mm or less for facilitating cutting so a crystal may be taken out of the crucible ([0089]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Nomura and Kizaki by making the crucible from a Pt-Rh alloy having a rhodium compositional proportion of from 10 to 30 wt%, as taught by Hoshikawa et al, so the crucible has a higher melting point suitable for the manufacture of single crystalline gallium oxide (Hoshikawa [0003]-[0008]).

The combination of Nomura, Kizaki and Hoshikawa does not explicitly teach a reinforcing belt material in a ring formed being provided on at least an upper part of the outer periphery of the constant diameter portion.
In a crucible apparatus, Geffcken et al teaches a crucible 11 with reinforcements 12 which form a ring around the crucible, and the reinforcements are arranged at different heights, the upper, middle and lower parts of the crucible (See Figs 1-2; col 2, ln 1-70), which clearly suggests a reinforcing belt material in a ring formed an at least an upper part of a constant diameter portion.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Nomura, Kizaki and Hoshikawa by providing a reinforcing belt material in a ring formed being provided on at least an upper part of the outer periphery of the constant diameter portion, as taught by Geffcken et al, to reinforce/strengthen the upper part of the crucible.
Referring to claim 3, The combination of Nomura, Kizaki, Hoshikawa and Geffcken et al teaches all of the limitations of claim 3, as discussed above, except the upper portion of the crucible has a thickness of from 0.1 to 0.2 mm, and the lower portion of the crucible has a thickness of from 0.15 to 0.3 mm. Nomura teaches a platinum (Pt) container (CT pg 1) and Hoshikawa et al teaches a crucible from a Pt-Rh alloy having a rhodium compositional proportion of from 10 to 30 wt%, so the crucible has a higher melting point suitable for the manufacture of single crystalline gallium oxide (See Hoshikawa [0003]-[0008]). Kizaki teaches an upper portion and a lower portion, wherein the lower portion has a greater thickness than the upper portion, as discussed above in regards to claim 2. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Nomura, Kizaki, Hoshikawa and Geffcken et al by providing an upper portion of the crucible with a thickness of from 0.1 to 0.2 mm, and the lower portion of the crucible with a thickness of from 0.15 to 0.3 mm, which overlaps the range of thickness as taught by Hoshikawa et al, to facilitating cutting so a crystal may be taken out of the crucible.
Referring to claim 7, the combination of Nomura, Kizaki, Hoshikawa and Geffcken et al teaches the belt material in a ring form 5 is provided on a lower part of the outer periphery of the constant diameter portion. (See Nomura Fig 2 (a) and Fig 3; Geffcken Fig 1-2 shows belt material 12 on a lower portion) .
Referring to claim 8, the combination of Nomura, Kizaki, Hoshikawa and Geffcken et al teaches the Pt tape 8 is forge welded on the welding part of pot 3 (see Nomura abstract).
Referring to claim 9, the combination of Nomura, Kizaki, Hoshikawa and Geffcken et al teaches the Pt tape 8 in ring form is forge welded on the welding part of pot 3 (see Nomura abstract, Fig 2(a) and fig 3; Geffcken shows the reinforcing material 12 formed directly on the crucible surface (Fig 1-2)), which clearly suggests the reinforcing belt material including the belt material in a ring form is provided closely in contact with the outer periphery of the constant diameter portion.
Referring to claim 10-11, the combination of Nomura, Kizaki, Hoshikawa and Geffcken et al teaches making the crucible from a Pt-Rh alloy having a rhodium compositional proportion of from 10 to 30 wt%, so the crucible has a higher melting point suitable for the manufacture of single crystalline gallium oxide (See Hoshikawa [0003]-[0008]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive.	
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, Geffcken et al teaches a crucible 11 with reinforcements 12 which form a ring around the crucible, and the reinforcements are arranged at different heights, the upper, middle and lower parts of the crucible (See Figs 1-2; col 2, ln 1-70), which clearly suggests a reinforcing belt material in a ring formed an at least an upper part of a constant diameter portion. The examiner maintains that the placement of additional reinforcement material around the upper portion of the crucible would have been obvious to one of ordinary skill in the art at the time of filing to increase the strength of the crucible taught by the combination of Nomura, Kizaki, and Hoshikawa in view of Geffcken et al.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714